Citation Nr: 1042347	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  09-13 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barone, Counsel




INTRODUCTION


The Veteran served on active duty from October 1973 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in November 2007, a statement of the 
case was issued in February 2009, and a substantive appeal was 
received in April 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's June 2006 filing of this claim for service 
connected benefits for his back disability expressly indicated 
that he had not claimed and was not receiving disability benefits 
from the Social Security Administration (SSA).  Accordingly, the 
RO did not make any attempt to obtain any pertinent records from 
the SSA.  However, the Board's review of the Veteran's private 
medical records reveals that one of the Veteran's private medical 
providers received an authorization to release medical records to 
the SSA, signed by the Veteran in June 2006, expressly indicating 
that the purpose of the authorization was for "determining my 
eligibility for benefits...."  This authorization is accompanied 
by a California Department of Social Service letter indicating 
that the Veteran is seeking disability benefits for alleged 
impairment including his back disability.  The Board finds that 
the evidence of record now shows that the Veteran has applied for 
SSA benefits for the back disability that is the focus of his VA 
claim for service-connection benefits in this appeal.

The claims file reflects that the RO and SSA have exchanged 
correspondence concerning this Veteran over the years, including 
a July 2008 request by the SSA to VA, seeking information from 
the VA concerning the Veteran.  However, there is no indication 
in the claims file that the RO has ever requested any of the 
Veteran's records in the possession of the SSA.

The Board finds that the SSA records would be relevant to the 
current appeal because at least part of the Veteran's SSA claim 
was based on his back disability.  Regardless of whether SSA 
disability benefits were granted or denied, VA must make efforts 
to obtain any relevant medical evidence and/or administrative 
decisions regarding any claim by the Veteran for SSA disability 
benefits.  On remand the AMC/RO must either obtain relevant 
records associated with any claim by the Veteran for SSA 
disability benefits, or, if the records do not exist or are not 
obtainable, obtain a negative reply from the SSA.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Golz v. Shinseki, 590 F.3d 
1317, 1321 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 
363, 370 (1992); Baker v. West, 11 Vet. App. 163, 169 (1998).

Additionally, the Board finds that the October 2006 VA 
examination report of record is not adequate for the purposes of 
adjudicating entitlement to service connection in this case.  In 
brief, the Board notes that the VA examination report indicates 
that the Veteran's claims-file was not available for review.  
Further, the VA examination report diagnoses the Veteran with 
severe scoliosis in addition to "Low back pain.  Aggravated in 
the military by fall.  Patient reports discharged from the 
military secondary to the injury."  Review of the claims-file is 
essential to the adequacy of a VA examination report in a 
service-connection case.  Furthermore, the Board notes that its 
own review of the claims-file does not reveal clear documentation 
of a fall during service, nor is there apparent documentation 
that the Veteran was discharged from the military secondary to 
such an injury.

The Board observes that the Veteran's scoliosis was a pre-
existing diagnosis that was noted at the Veteran's entrance to 
military service, which the Veteran does not dispute; the 
Veteran's November 2007 notice of disagreement explains that his 
contention is that he suffered an additional or distinct back 
disability due to an injury during military service.  The VA 
examination report does not clearly differentiate between any 
current pathology attributable to congenital scoliosis or any 
current disability attributable to any distinct diagnosis of an 
acquired chronic back disability.  The VA examination report does 
not make it clear whether there is any superimposed diagnosed 
back pathology.

Any etiology opinion that may be presented by the October 2006 VA 
examination report is not clearly presented and is not informed 
by review of the claims file.  As this appeal must be remanded 
for other reasons, the Board believes that additional development 
is warranted to obtain a clarified medical opinion informed by 
review of the claims-file in this case.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate action 
to request and obtain all medical records and 
administrative decisions (not already of 
record) associated with any claim for SSA 
disability benefits.  If the requested 
records are not available, or the search for 
any such records otherwise yields negative 
results, that fact should be clearly 
documented in the claims file.

2.  The Veteran should be scheduled for a VA 
examination to determine the nature and 
etiology of all current back disabilities.  
It is imperative that the claims file be made 
available to and be reviewed by the examiner.  
Any medically indicated special tests (such 
as x-rays if deemed medically advisable) 
should be accomplished, and all special test 
and clinical findings should be clearly 
reported.  After reviewing the claims file 
and examining the Veteran, the examiner 
should respond to the following:

a)  The examiner should clearly identify 
each diagnosed back disability currently 
found in the Veteran, to include separate 
identification of each congenital 
disability and each acquired disability of 
the back, if any.  As to any congenital 
disability, the examiner should clearly 
report whether it is a congenital defect, 
or a congenital disease.

b)  The examiner should offer an opinion 
as to whether each diagnosed back 
disability of the Veteran's back is an 
acquired disability, or a congenital or 
development defect, as set forth in 38 
C.F.R. § 4.9.

c)  If the Veteran has an acquired back 
disability, then the examiner should offer 
an opinion as to whether the Veteran's 
acquired back disability pre-existed 
active service with appropriate reasons 
for the opinion with citation to the 
evidence.

d)  The examiner should offer an opinion 
as to whether any current acquired back 
disability is causally related to any 
injury or disease during active duty 
service, or was permanently aggravated 
during active duty service.

e)  If the examiner has found a congenital 
disease (as opposed to defect), the 
examiner should offer an opinion as to 
whether such congenital disease increased 
in severity during service. 

A rationale should be furnished for all 
opinions offered, and the rationale should 
identify the evidence in the claims-file 
pertinent to the examiner's findings and 
conclusions.

3.  Then, after any additional development 
deemed necessary by the AMC/RO is completed, 
the issues on appeal should be readjudicated 
under a merits analysis.  If the benefits 
sought are not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


